

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective as of December 31, 2009
(the "Effective Date"), by and between LENDER PROCESSING SERVICES, INC., a
Delaware corporation (the "Company"), and Joseph Nackashi (the "Employee"). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Purpose and Release. The purpose of this Agreement is (i) except as otherwise
specifically provided in this Agreement, to terminate all prior agreements
between the Company, and any of its affiliates, and Employee relating to the
subject matter of this Agreement, (ii) to recognize Employee's significant
contributions to the overall financial performance and success of the Company,
(iii) to protect the Company's business interests through the addition of
restrictive covenants, and (iv) to provide a single, integrated document which
shall provide the basis for Employee's continued employment by the Company. In
consideration of the execution of this Agreement and the termination of all such
prior agreements (except to the extent otherwise specifically provided in this
Agreement), the parties each release all rights and claims that they have, had
or may have arising under such prior agreements.
2.    Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company employs Employee to serve as its Executive Vice President
and Chief Information Officer. Employee accepts such employment and agrees to
undertake and discharge the duties, functions and responsibilities commensurate
with the aforesaid position and such other duties and responsibilities as may be
prescribed from time to time by the Chief Executive Officer (the “CEO”) or the
Board of Directors of the Company (the "Board"). Employee shall devote
substantially all of his business time, attention and effort to the performance
of his duties hereunder and shall not engage in any business, profession or
occupation, for compensation or otherwise without the express written consent of
the CEO or Board, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with Employee’s duties.
3.    Term. This Agreement shall commence on the Effective Date and, unless
terminated as set forth in Section 8, continue through December 31, 2012. This
Agreement shall be extended automatically for successive one (1) year periods
(the initial period and any extensions being collectively referred to as the
"Employment Term"). Either party may terminate this Agreement as of the end of
the then-current period by giving written notice at least thirty (30) days prior
to the end of that period. Notwithstanding any termination of this Agreement or
Employee's employment, Sections 8 and 9 shall remain in effect until all
obligations and benefits that accrued prior to termination are satisfied.
4.    Salary. During the Employment Term, Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of no less than
$330,000 per year, payable at the time and in the manner dictated by Company's
standard payroll policies. Such minimum annual base salary may be periodically
reviewed and increased (but not decreased without Employee's



--------------------------------------------------------------------------------



express written consent) at the discretion of the CEO, Board or Compensation
Committee of the Board (the "Committee") to reflect, among other matters, cost
of living increases and performance results (such annual base salary, including
any increases pursuant to this Section 4, the "Annual Base Salary").
5.    Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which
Company or an affiliate of Company may from time to time make available to
Employee, Employee shall be entitled to the following during the Employment
Term:
(a)
the standard Company benefits enjoyed by Company's other top executives as a
group;

(b)
medical and other insurance coverage (for Employee and any covered dependents)
provided by Company to its other top executives as a group;

(c)
supplemental disability insurance sufficient to provide two-thirds of Employee's
pre-disability Annual Base Salary;

(d)
an annual incentive bonus opportunity under Company's annual incentive plan
("Annual Bonus Plan") with such opportunity to be earned based upon attainment
of performance objectives established by the Board or Committee ("Annual
Bonus"). Employee's target Annual Bonus under the Annual Bonus Plan shall be no
less than 100% of Employee's Annual Base Salary, with a maximum of up to 200% of
Employee’s Annual Base Salary (collectively, the target and maximum are referred
to as the “Annual Bonus Opportunity”). Employee's Annual Bonus Opportunity may
be periodically reviewed and increased (but not decreased without Employee's
express written consent) at the discretion of the Committee, Board or CEO. The
Annual Bonus shall be paid no later than the March 15th first following the
calendar year to which the Annual Bonus relates; and

(e)    participation in Company's equity incentive plans.
6.    Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to reasonable paid vacation periods consistent with
Employee’s position and in accordance with Company's standard policies, or as
the CEO, Board or Committee may approve. In addition, Employee shall be entitled
to such holidays consistent with Company's standard policies or as the CEO,
Board or Committee may approve.
7.    Expense Reimbursement. In addition to the compensation and benefits
provided herein, Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under Company's expense reimbursement policy.



--------------------------------------------------------------------------------



8.    Termination of Employment. Company or Employee may terminate Employee's
employment at any time and for any reason in accordance with Subsection 8(a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee's employment. The Employment Term shall terminate automatically upon
Employee's death.
(a)
Notice of Termination. Any purported termination of Employee's employment (other
than by reason of death) shall be communicated by written Notice of Termination
(as defined herein) from one party to the other in accordance with the notice
provisions contained in Section 24. For purposes of this Agreement, a "Notice of
Termination" shall mean a notice that indicates the Date of Termination (as that
term is defined in Subsection 8(b)) and, with respect to a termination due to
Cause (as that term is defined in Subsection 8(d)), Disability (as that term is
defined in Subsection 8(e)) or Good Reason (as that term is defined in
Subsection 8(f)), sets forth in reasonable detail the facts and circumstances
that are alleged to provide a basis for such termination. A Notice of
Termination from Company shall specify whether the termination is with or
without Cause or due to Employee's Disability. A Notice of Termination from
Employee shall specify whether the termination is with or without Good Reason or
due to Disability.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of Employee's death.

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by Company based upon Employee's: (i) persistent failure to perform
duties consistent with a commercially reasonable standard of care (other than
due to a physical or mental impairment or due to an action or inaction directed
by Company that would otherwise constitute Good Reason); (ii) willful neglect of
duties (other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason); (iii)
conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty; (iv) material breach of this Agreement; or (v)
failure to materially cooperate with or impeding an investigation authorized by
the Board.

(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by Company based upon Employee’s entitlement to
long-term disability benefits under Company's long-term disability plan or
policy, as the case




--------------------------------------------------------------------------------



may be, as in effect on the Date of Termination.
(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by Employee during the Employment Term based upon the
occurrence (without Employee's express written consent) of any of the following:

(i)
a material diminution in Employee's position or title, or the assignment of
duties to Employee that are materially inconsistent with Employee's position or
title;

(ii)
a material diminution in Employee's Annual Base Salary or Annual Bonus
Opportunity;

(iii)
within six (6) months immediately preceding or within two (2) years immediately
following a Change in Control: (A) a material adverse change in Employee’s
status, authority or responsibility (e.g., the Company has determined that a
change in the department or functional group over which Employee has managerial
authority would constitute such a material adverse change); (B) a change in the
person to whom Employee reports that results in a material adverse change to the
Employee’s service relationship or the conditions under which Employee performs
his duties; (C) a material adverse change in the position to whom Employee
reports or a material diminution in the authority, duties or responsibilities of
that position; (D) a material diminution in the budget over which Employee has
managing authority; or (E) a material change in the geographic location of
Employee’s principal place of employment, which is currently Jacksonville,
Florida (e.g., the Company has determined that a relocation of more than
thirty-five (35) miles would constitute such a material change); or

(iv)
a material breach by the Company of any of its obligations under this Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to Company specifying the condition or
event relied upon for such termination either: (x) within ninety (90) days of
the initial existence of such event; or (y) in the case of an event predating a
Change in Control, within ninety (90) days of the Change in Control; and (2)
Company fails to cure the condition or event constituting Good Reason within
thirty (30) days following receipt of Employee's Notice of Termination.
9.    Obligations of Company Upon Termination.



--------------------------------------------------------------------------------



(a)
Termination by Company for a Reason Other than Cause, Death or Disability and
Termination by Employee for Good Reason. If Employee's employment is terminated
by: (1) Company for any reason other than Cause, Death or Disability; or (2)
Employee for Good Reason:

(i)
Company shall pay Employee the following (for the avoidance of doubt, the
amounts payable under this Section 9(a)(i) shall be referred to collectively as
the "Accrued Obligations"): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to Employee for expenses incurred prior to the Date
of Termination; and (C) no later than March 15th of the year in which the Date
of Termination occurs, any earned but unpaid Annual Bonus payments relating to
the prior calendar year;

(ii)
Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by Employee
for the year in which the Date of Termination occurs (based upon the target
Annual Bonus opportunity in the year in which the Date of Termination occurred,
or the prior year if no target Annual Bonus opportunity has yet been determined,
and the actual satisfaction of the applicable performance measures, but ignoring
any requirement under the Annual Bonus plan that Employee must be employed on
the payment date) multiplied by the percentage of the calendar year completed
before the Date of Termination;

(iii)
Company shall pay Employee, within thirty (30) business days after the Date of
Termination, a lump-sum payment equal to 200% of the sum of: (A) Employee's
Annual Base Salary in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Salary to which Employee did not
expressly consent in writing); and (B) the highest Annual Bonus paid to Employee
by Company within the three (3) years preceding his termination of employment
or, if higher, the target Annual Bonus opportunity in the year in which the Date
of Termination occurs;

(iv)
All stock option, restricted stock and other equity-based incentive awards
granted by Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be;
unless the equity incentive awards are based upon satisfaction of performance
criteria; in which case, they will only vest pursuant to their express terms;
and

(v)
As long as Employee pays the full monthly premiums for COBRA coverage,




--------------------------------------------------------------------------------



Company shall provide Employee and, as applicable, Employee's eligible
dependents with continued medical and dental coverage, on the same basis as
provided to Company's active executives and their dependents until the earlier
of: (i) three (3) years after the Date of Termination; or (ii) the date Employee
is first eligible for medical and dental coverage (without pre-existing
condition limitations) with a subsequent employer. In addition, within thirty
(30) business days after the Date of Termination, Company shall pay Employee a
lump sum cash payment equal to thirty-six monthly medical and dental COBRA
premiums based on the level of coverage in effect for the Employee (e.g.,
employee only or family coverage) on the Date of Termination.
(b)
Termination by Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated by Company for Cause or by Employee without
Good Reason, Company's only obligation under this Agreement shall be payment of
any Accrued Obligations.

(c)
Termination due to Death or Disability. If Employee's employment is terminated
due to death or Disability, Company shall pay Employee (or to Employee's estate
or personal representative in the case of death), within thirty (30) business
days after the Date of Termination: (i) any Accrued Obligations; plus (ii) a
prorated Annual Bonus based upon the target Annual Bonus opportunity in the year
in which the Date of Termination occurred (or the prior year if no target Annual
Bonus opportunity has yet been determined) multiplied by the percentage of the
calendar year completed before the Date of Termination; plus (iii) the unpaid
portion of the Annual Base Salary for the remainder of the Employment Term.

(d)
Definition of Change in Control. For purposes of this Agreement, the term
"Change in Control" shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:

(i)
the acquisition, directly or indirectly, by any "person" (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act") and used in Sections 13(d) and 14(d) thereof) of "beneficial
ownership" (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of Company possessing more than 50% of the total combined voting power of all
outstanding securities of Company;

(ii)
a merger or consolidation in which Company is not the surviving entity, except
for a transaction in which the holders of the outstanding voting securities of
Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than 50% of the total combined voting
power of all outstanding voting securities of the surviving entity immediately
after such merger or consolidation;




--------------------------------------------------------------------------------



(iii)
a reverse merger in which Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of Company are transferred to or acquired by a
person or persons different from the persons holding those securities
immediately prior to such merger;

(iv)
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;

(v)
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of Company that have a total fair market value
equal to or more than one-third of the total fair market value of all of the
assets of Company immediately prior to such sale, transfer or other disposition,
other than a sale, transfer or other disposition to an entity (x) which
immediately following such sale, transfer or other disposition owns, directly or
indirectly, at least 50% of Company's outstanding voting securities or (y) 50%
or more of whose outstanding voting securities is immediately following such
sale, transfer or other disposition owned, directly or indirectly, by Company.
For purposes of the foregoing clause, the sale of stock of a subsidiary of
Company (or the assets of such subsidiary) shall be treated as a sale of assets
of Company; or

(vi)
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of Company.

(e)
Six-Month Delay. To the extent Employee is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance promulgated thereunder and any
elections made by the Company in accordance therewith, notwithstanding the
timing of payment provided in any other Section of this Agreement, no payment,
distribution or benefit under this Agreement that constitutes a distribution of
deferred compensation (within the meaning of Treasury Regulation
Section 1.409A-1(b)) upon separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), after taking into account all
available exemptions, that would otherwise be payable during the six-month
period after separation from service, will be made during such six-month period,
and any such payment, distribution or benefit will instead be paid on the first
business day after such six-month period.



10.    Non-Delegation of Employee's Rights. The obligations, rights and benefits
of



--------------------------------------------------------------------------------



Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
11.    Confidential Information. Employee acknowledges that he will occupy a
position of trust and confidence and will have access to and learn substantial
information about Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of Company and its
affiliates. Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of Company
and/or its affiliates, as the case may be. Employee will keep confidential, and
will not reproduce, copy or disclose to any other person or firm, any such
information or any documents or information relating to Company's or its
affiliates' methods, processes, customers, accounts, analyses, systems, charts,
programs, procedures, correspondence or records, or any other documents used or
owned by Company or any of its affiliates, nor will Employee advise, discuss
with or in any way assist any other person, firm or entity in obtaining or
learning about any of the items described in this Section 11. Accordingly,
Employee agrees that during the Employment Term and at all times thereafter he
will not disclose, or permit or encourage anyone else to disclose, any such
information, nor will he utilize any such information, either alone or with
others, outside the scope of his duties and responsibilities with Company and
its affiliates.
12.    Non-Competition.
(a)
During Employment Term. Employee agrees that, during the Employment Term, he
will devote such business time, attention and energies reasonably necessary to
the diligent and faithful performance of the services to Company and its
affiliates, and he will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with Company's or its
affiliates' principal business, nor solicit customers, suppliers or employees of
Company or affiliates on behalf of, or in any other manner work for or assist
any business which is a direct competitor with Company's or its affiliates'
principal business. In addition, during the Employment Term, Employee will
undertake no planning for or organization of any business activity competitive
with the work he performs as an employee of Company, and Employee will not
combine or conspire with any other employee of Company or any other person for
the purpose of organizing any such competitive business activity.

(b)
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of Company and its
affiliates as a result of his employment. The parties further acknowledge that
the scope of business in which Company and its affiliates are engaged as of the
Effective Date is national and very competitive and one in which few companies
can successfully compete. Competition by Employee in that business after the
Employment Term would severely injure Company and its affiliates. Accordingly,
for a period of one (1) year after Employee's employment terminates for any
reason




--------------------------------------------------------------------------------



whatsoever, except as otherwise stated herein below, Employee agrees: (1) not to
become an employee, consultant, advisor, principal, partner or substantial
shareholder of any firm or business that directly competes with Company or its
affiliates in their principal products and markets; and (2), on behalf of any
such competitive firm or business, not to solicit any person or business that
was at the time of such termination and remains a customer or prospective
customer, a supplier or prospective supplier, or an employee of Company or an
affiliate. Notwithstanding any of the foregoing provisions to the contrary,
Employee shall not be subject to the restrictions set forth in this Subsection
12(b) if: (i) Employee's employment is terminated by Company without Cause; (ii)
Employee terminates employment for Good Reason; or (iii) Employee's employment
is terminated as a result of Company's unwillingness to extend the Employment
Term.
13.    Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to Company all records and documents of or
pertaining to Company or its affiliates and shall not make or retain any copy or
extract of any such record or document, or any other property of Company or its
affiliates.
14.    Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of Company and its affiliates and not produced within
the scope of Employee's employment hereunder, shall be the sole and exclusive
property of Company. Employee shall, whenever requested by Company, execute and
deliver any and all documents that Company deems appropriate in order to apply
for and obtain patents or copyrights in improvements or inventions or in order
to assign and/or convey to Company the sole and exclusive right, title and
interest in and to such improvements, inventions, patents, copyrights or
applications.
15.    Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that Company will not have
an adequate remedy at law in the event of a failure by Employee to abide by its
terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by Employee of any of the obligations of this
Agreement, Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel Employee to
perform as agreed herein. Employee hereby acknowledges that obligations under
Sections and Subsections 11, 12(b), 13, 14, 15, 16 and 17 shall survive the
termination of employment and be binding by their terms at all times subsequent
to the termination of employment for the periods specified therein. Nothing
herein shall in any way limit or exclude any other right granted by law or
equity to Company.
16.    Release. Notwithstanding any provision herein to the contrary, Company
may require that, prior to payment of any amount or provision of any benefit
under Section 9 (other than due to Employee's death), Employee shall have
executed a complete release of Company and its affiliates and related parties in
such form as is reasonably required by Company, and any waiting



--------------------------------------------------------------------------------



periods contained in such release shall have expired. With respect to any
release required to receive payments owed pursuant to Section 9, Company must
provide Employee with the form of release no later than seven (7) days after the
Date of Termination and the release must be signed by Employee and returned to
Company, unchanged, effective and irrevocable, no later than sixty (60) days
after the Date of Termination.
17.    No Mitigation. Company agrees that, if Employee's employment hereunder is
terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder (other than pursuant to Subsection 9(a)(v) hereof) shall not be
reduced by any compensation earned by Employee as the result of employment by
another employer, by retirement benefits or otherwise.
18.    Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and, except as expressly provided otherwise in this
Agreement) supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.
19.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
20.    Successors. This Agreement may not be assigned by Employee. In addition
to any obligations imposed by law upon any successor to Company, Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. Failure of Company
to obtain such assumption by a successor shall be a material breach of this
Agreement. Employee agrees and consents to any such assumption by a successor of
Company, as well as any assignment of this Agreement by Company for that
purpose. As used in this Agreement, "Company" shall mean Company as herein
before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law.
21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
22.    Attorneys' Fees. If any party finds it necessary to employ legal counsel
or to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court



--------------------------------------------------------------------------------



and not a jury, and such payment shall be made by the non-prevailing party no
later than the end of the Employee's tax year following the Employee's tax year
in which the payment amount becomes known and payable; provided, however, that
on or after a Change in Control, and following Employee’s termination of
employment with the Company, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, Company shall pay (on an
ongoing basis) to Employee to the fullest extent permitted by law, all legal
fees, court costs and litigation expenses reasonably incurred by Employee or
others on his behalf (such amounts collectively referred to as the "Reimbursed
Amounts"); provided, further, that Employee shall reimburse Company for the
Reimbursed Amounts if it is determined that a majority of Employee's claims or
defenses were frivolous or without merit. Requests for payment of Reimbursed
Amounts, together with all documents required by the Company to substantiate
them, must be submitted to Company no later than ninety (90) days after the
expense was incurred. The Reimbursed Amounts shall be paid by Company within
ninety (90) days after receiving the request and all substantiating documents
requested from Employee. The payment of Reimbursed Amounts during Employee's tax
year will not impact the Reimbursed Amounts for any other taxable year. The
rights under this Section 22 shall survive the termination of employment and
this Agreement until the expiration of the applicable statute of limitations.
23.    Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Company of the covenants in this Agreement.
24.    Notices. Any notice, request, or instruction to be given hereunder shall
be in writing and shall be deemed given when personally delivered or three (3)
days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
To Company:


Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel


To Employee:





--------------------------------------------------------------------------------



Joseph Nackashi
Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
        
25.    Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
26.    Tax Withholding. Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings Company is
required to deduct pursuant to state, federal or local laws.
27.    Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service ("Code Section 409A"). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
LENDER PROCESSING SERVICES, INC.


By: /s/ Jeffrey S. Carbiener            
Name: Jeffrey S. Carbiener
Its: President and Chief Executive Officer






 
JOSEPH NACKASHI
/s/ Joseph M. Nackashi            






